DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Acknowledged
Applicant's election with traverse of Group I, claims 1-5, 8, and 13, in the reply filed on 01/28/2022 is acknowledged.  The traversal is on the ground(s) that (i) it is improper for the USPTO to break unity if the International Searching Authority (ISA) did not find unity to be lacking, and (ii) the examiner has not shown a requisite search burden to restrict the claims.  This is not found persuasive for at least the following reasons:
With respect to (i), the standard for breaking unity is whether the shared technical feature is novel or non-obvious.  If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.  MPEP § 1850(II), fourth paragraph.  The restriction dated 12/03/2021 showed that the shared technical feature is known in view of US 2010/0126637 (A1) to Heymes et al., and applicant did not dispute the teachings of Heymes et al.  Thus, the examiner has satisfied the criteria to show lack of unity among claimed inventions.
With respect to (ii), this is not found persuasive because search burden is applicable to applications filed under 35 U.S.C. § 111(a); it does not apply to applications filed under 35 U.S.C. § 371.  See MPEP §§ 801, 808.02.  Because the instant application is filed under the provision(s) of 35 U.S.C. § 371, the search burden requirement of applications filed under 35 U.S.C. § 111(a) would not apply.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 14-18 are newly added.  Claims 14-16 will be examined with Group I such that Group I encompasses claims 1-5, 8, and 13-16.  Claims 17 and 18 will be grouped with the claims of Group II.
Claims 6, 7, 9-12, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 01/28/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were filed on 10/08/2019 and 07/09/2021.  The information disclosure statements are being considered by the examiner.
Objection to the Drawings
The drawings are objected to because to because they are illegible.  Specifically, the numerical characters in Figure 3 and Figure 4 are small, blurry, and difficult to read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8, 15, and 16 are objected to because of the following informalities: There are no spaces between numerical values and units in each claim.  For example, “150mm” should be “150 mm.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,137,686 to Rioja et al. (“Rioja”).
Regarding claims 1-5, 13, and 14, Rioja teaches an aluminum base alloy for forming into a wrought product.  Abstract; col. 2, lines 7-11.  The aluminum base alloy includes the following elements in wt.% (abstract; col. 2, lines 35-43; claim 1):
Element
Claim 1
Dependent Claims
Claim 14
US 5,137,686
Cu
2.4 - 3.2
 
2.5 - 3.0
at least 2.45
Li
1.6 - 2.3
2.0 - 2.2 (claim 2)
1.7 - 2.2
0.2 - 5.0
Mg
0.3 - 0.9
 
0.5 - 0.7
0.05 - 6.0
Mn
0.2 - 0.6
0.4 - 0.5 (claim 3)
0.3 - 0.6
up to 0.6 (if added)
Zr
0.12 - 0.18
0.14 - 0.15 (claim 4)
0.13 - 0.15
0.01 - 0.16
Zn
< 1.0
 
< 0.9
0.05 - 12
Ag
< 0.15
 
< 0.1
---------
Fe
(Fe+Si) ≤ 0.20
 
(Fe+Si) ≤ 0.20
0.5 max.
Si
(Fe+Si) ≤ 0.20
 
(Fe+Si) ≤ 0.20
0.5 max.
optionally at least one of
 
 
 
 
     Ti
0.01 - 0.15
0.01 - 0.03 (claim 5)
0.01 - 0.05
0.05 - 0.2 (if added)
     Sc
0.01 - 0.15
 
0.02 - 0.1
---------
     Cr
0.01 - 0.3
 
0.02 - 0.1
0.05 - 0.2 (if added)
     Hf
0.01 - 0.5
 
0.01 - 0.5
up to 0.6 (if added)
     V
0.01 - 0.3
 
0.02 - 0.1
0.05 - 0.2 (if added)
other elements
 
 
 
 
     each
≤ 0.05
 
≤ 0.05
limited to 0.05
     total 
≤ 0.15
 
≤ 0.15
not exceed 0.35
Al
rest
 
rest
balance


All of the Zr and Li values in both the comparative and inventive alloys in Table I meet the claimed equations.  Additionally, the broader ranges of the Zr and Li encompass the claimed ranges (see, for example, claims 42 and 46), thereby also overlapping the ranges of the claimed equations.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       

Allowable Subject Matter
Claims 8, 15, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach an as-cast product according to the composition as claimed having the claimed thickness while also possessing the claimed grain size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 26, 2022